Smith, C. J.,
delivered the opinion of the court.
The appellant was a tenant of the appellee from year to year, and it does not appear that she agreed to pay the increase in the rent of the land here .sought to be recovered. Conceding, for the sake of the argument, that the appellee notified the appellant before the' beginning of the series of years for which this increase in rent is sought to be recovered that they intended to so increase the rent,, the appellant did not, by merelv remaining on the land, become liable therefor. She has the right to hold the land-until the tenancy is terminated by the appellee in the statutory manner, and is liable only for the rent she agreed to pay.
Beversed, and bill dismissed.
Reversed.